  Case 2:21-cv-02013-PKH Document 5                Filed 03/02/21 Page 1 of 2 PageID #: 22




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

 BRENTON PRESLEY                                                                     PLAINTIFF

                v.                    Civil No. 2:21-cv-02013

 CAPTAIN WILLIAM DUMAS,
 Sebastian County Detention Center;
 and SERGEANT EDDIE SMITH,
 Sebastian County Detention Center                                               DEFENDANTS


                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and has filed a motion (ECF No. 2) for leave to proceed in forma pauperis (“IFP”).

Plaintiff is incarcerated in the Sebastian County Detention Center.

       By Order (ECF No. 3) entered on January 12, 2021, Plaintiff was notified that his IFP

application was incomplete. Specifically, he failed to include the certificate regarding his inmate

funds. The complete IFP application was to be filed by February 2, 2021. Plaintiff was advised

that failure to comply with the Order could result in the summary dismissal of the case for failure

to obey a Court order.

       To date, Plaintiff has not filed the complete IFP application. Plaintiff has not sought an

extension of time to comply with the Order. No mail has been returned as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed. R.

Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added). Additionally,
                                                 [1]
  Case 2:21-cv-02013-PKH Document 5               Filed 03/02/21 Page 2 of 2 PageID #: 23




Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires parties

appearing pro se to monitor the case, and to prosecute or defend the action diligently.

       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case, his failure to obey

the order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED this 2nd day of March 2021.




                                              /s/P.K. Holmes,III
                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE




                                                [2]
